

91 HR 8816 IH: Anti-Money Laundering Training Improvement Act
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8816IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Mr. McAdams (for himself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend subchapter II of chapter 53 of title 31, United States Code, to require training for Bank Secrecy Act Federal examiners on anti-money laundering and countering the financing of terrorism, and for other purposes.1.Short titleThis Act may be cited as the Anti-Money Laundering Training Improvement Act.2.Training for Federal examiners(a)In generalSubchapter II of chapter 53 of title 31, United States Code, is amended by adding at the end the following: 5333Training regarding anti-money laundering and countering the financing of terrorism(a)Training requirementEach Federal examiner reviewing compliance with the Bank Secrecy Act shall attend appropriate annual training, as determined by the Secretary of the Treasury, relating to anti-money laundering activities and countering the financing of terrorism.(b)Required topicsThe training described in subsection (a) shall address—(1)risk profiles and warning signs that an examiner may encounter during examinations;(2)financial crime patterns and trends;(3)background on the risks anti-money laundering programs and countering the financing of terrorism programs seek to mitigate and the importance of these programs for law enforcement and national security agencies; and(4)de-risking and the effect of de-risking on the provision of financial services.(c)Training materials and standardsThe Secretary of the Treasury shall, in consultation with the Financial Institutions Examination Council, the Financial Crimes Enforcement Network, and Federal, State, Tribal, and local law enforcement agencies, establish appropriate training materials and standards for the training required by subsection (a).(d)Bank Secrecy Act DefinedFor the purposes of this section, the term Bank Secrecy Act means—(1)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b);(2)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.); and(3)this subchapter..(b)Clerical amendmentThe table of sections for chapter 53 of title 31, United States Code, is amended by adding after the item relating to section 5332 the following:5333. Training regarding anti-money laundering and countering the financing of terrorism..3.Interagency personnel rotation program(a)In generalThe Secretary shall not later than 180 days after the date of the enactment of this Act establish a personnel rotation program designed to promote greater effectiveness and efficiency in combating money laundering, the financing of terrorism, proliferation financing, serious tax fraud, trafficking, sanctions evasion, and other financial crimes.(b)Participating agenciesThe personnel rotation program described in subsection (a) shall rotate personnel from—(1)any Federal functional regulator;(2)the Department of Justice;(3)the Federal Bureau of Investigation;(4)the Department of Homeland Security;(5)the Department of Defense; and(6)other Federal agencies as the Secretary of the Treasury determines necessary to further anti-money laundering and countering the financing of terrorism efforts.(c)Federal functional regulator definedFor the purposes of this section, the term Federal functional regulator—(1)has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809); and(2)includes any Federal regulator that examines a financial institution for compliance with the Bank Secrecy Act.